‘Case 1:19-cv-01106-STA-cgc Document9 Filed 07/15/19 Pagelof2 PagelD 43
Case 1:19-cv-01106-STA-jay Document 4-1 Filed 05/30/19 Pagelof2 PagelD 35

AO 440 (Rev. 06/12) Summons ina Civil Action

UNITED STATES DISTRICT COURT

for the
Wester District of Tennessee
PATRICK D. PERRY: JUSTIN BRYANT:
THOMAS CODY NAYLOR,
CHERI BAKER, CHRIS WILKERSON:
MICHAEL HATCH, and
ETHAN VASQUEZ on behalf of
themselves and all others similarly situated
Plaintiff(s)
V. Civil Action No. 19-1106
HARDEMAN COUNTY GOVERNMENT.
HARDEMAN COUNTY COMMISSION.
HARDEMAN COUNTY SHERIFF'S OFFICE,
and JIMMY SAIN, Individually
Defendant(s)

me ee ee ee

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Hardeman County Government
c/o Mayor Jimmy Sain
100 North Main Stre
Bolivar, TN 38008

   

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: William C. Sessions, III

Heaton and Moore, P.C.

44 North Second Street, Suite 1200
Memphis, TN 38103

(901) 526-5975

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK-OF COURT

Date: 05/30/2019 s/ B lair Mo ore

aT ef Clerk or Deputy Clerk
‘ Case 1:19-cv-01106-STA-cgc Document9 Filed 07/15/19 Page 2of2 PagelD 44
Case 1:19-cv-01106-STA-jay Document 4-1 Filed 05/30/19 Page2of2 PagelD 36

AO 440 (Rev, 06/12) Summons ina Civil Action (Page 2)

 

Civil Action No. 19-1106

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (D)

This summons for fnume of individual and title, if anv) Ut nichenanx County Ge Vein }
was received by me on (date) l -\2 5

a ads 7 GOoOS
fil-¥/fersonally served the summons on the individual at (place) |e N\, PVaén SA, Peller; (ned.

on (date) ; Or
(1 | left the summons at the individual's residence or usual place of abode with (name)
. a person of suitable age and discretion who resides there,
on (dare) . and mailed a copy to the individual’s last known address: or

7 I served the summons on (name of individual) Mayor Sy SOM . who is
designated by law to accept service of process on behalf of (name of organization) avdem AY\

Couw OVLANIN 2 lOON AMAA C on (date) (2 \4 : Or
WG if 2 [0 AMing Olt

J I returned the summons unexecuted because :or

1 Other (specifv):

My fees are $ for travel and $ for services, fora total of S 0.00

| declare under penalty of perjury that this information is true.

 

server's siunature

Shite Lorde ( /

Printed name and title

 

Server 'vaddiese OL = OG) 3

Additional information regarding attempted service, etc:

State of Tennessee

County of Shelby :
Subscribed and sworn to beforeme : : ts
This_\2 day of JUNE, 20 Lo}

TS

x , cm ? .
ChonluWob 2 5E

Notary Public

 
